DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1, 3-15 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1, 3, 4, 14, 15, the primary reason for allowance is the inclusion of particularly the limitation of an ink jet head assembly including a coupling member that is inserted through a hole formed in the supporting member and a hole formed in the protruding member, the coupling member being received in a hole that is formed on the fixing member and arranged to couple the fixing member to the supporting member. Applicant disclosed such assembly enable precise placement of ink jet head at a desired position and the time for replacement of the ink jet head is reduced. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Regarding claims 5, 6, the primary reason for allowance is the inclusion of particularly the limitation of an ink jet head assembly including a coupling member inserted into the second connection hole, the second through hole, the first through hole and the first connection hole when the supporting member is combined with the fixing 

Regarding claims 7-13, the primary reason for allowance is the inclusion of particularly the limitation of an apparatus for processing a substrate including a supporting member that is inserted into the opening of the fixing member; an ink jet head disposed on the supporting member, the ink jet head being positioned entirely below the fixing member. Applicant disclosed such assembly enable precise placement of ink jet head at a desired position and the time for replacement of the ink jet head is reduced. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853